UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-4042



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

FLOYD ROBERT WILLIAMS, a/k/a Robbie Swain,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. Elizabeth V. Hallanan,
District Judge. (CR-95-73)


Submitted:   November 21, 1996            Decided:   December 4, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


G. Ernest Skaggs, SKAGGS & SKAGGS, Fayetteville, West Virginia, for
Appellant. Rebecca A. Betts, United States Attorney, John C. Parr,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Floyd Robert Williams pled guilty to distributing crack co-

caine, 21 U.S.C.A. § 841 (West 1981 & Supp. 1996). He was sentenced

to a term of 83 months imprisonment and three years supervised

release. A $2000 fine was imposed. Williams' attorney has filed a

brief in accordance with Anders v. California, 386 U.S. 738 (1967),
raising one issue but stating that, in his view, there are no

meritorious grounds for appeal. Williams was notified of his right

to file a pro se supplemental brief, but has not filed a brief.
     In the Anders brief, Williams' counsel suggests that the

district court may have sentenced Williams above the low end of the

guideline range of 78-97 months because of his race; Williams is

black. However, there is nothing in the record to support that
contention. We cannot find that race was a factor in the court's

determination of the sentence.

     In accordance with Anders, we have examined the entire record

in this case and find no meritorious issues for appeal. This court

requires that counsel inform his client, in writing, of his right
to petition the Supreme Court of the United States for further

review. We therefore deny defense counsel's motion to withdraw at

this time. If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel may again move in this court for leave to withdraw from

representation. Counsel's motion must state that a copy thereof was

served on the client.



                                 2
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the record and briefs, and

oral argument would not aid the decisional process.




                                                         AFFIRMED




                                3